   Case: 4:21-cv-00380-SEP Doc. #: 1 Filed: 03/31/21 Page: 1 of 12 PageID #: 1




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 REHKEMPER & SONS, INC.,                            )
                                                    )
                 Plaintiff,                         )
                                                    )
 v.                                                 )     Case No.:
                                                    )
 MID-RIVERS DEVELOPMENT AND                         )
 CONSTRUCTION LLC,                                  )
                                                    )
                 Defendant.                         )

                     COMPLAINT FOR DECLARATORY JUDGMENT

       COMES NOW Plaintiff Rehkemper & Sons, Inc. by and through its undersigned counsel

of record and, pursuant to 28 U.S.C. Section 2201 and Fed. R. Civ. P. 57, states the following in

support of its Complaint for Declaratory Judgment against Defendant Mid-Rivers Development

and Construction, LLC.

                              PARTIES, JURISDICTION AND VENUE

       1.      Rehkemper & Sons, Inc. (“Rehkemper”) is a family-owned subcontractor,

organized and existing under the laws of the State of Illinois with its principal place of business

located at 17817 St. Rose Street, Breese, IL 62230.

       2.      Rehkemper is a citizen of the State of Illinois, specializing in providing, inter alia,

roof and floor trusses, factory-fabricated stud walls, loose wood products, and connection

hardware to construction projects.

       3.      Defendant Mid-Rivers Development and Construction LLC (“Mid-Rivers”) is a

developer organized and existing under the laws of the State of Florida and registered as a

foreign entity to do business in the State of Missouri.




14968281.v5
   Case: 4:21-cv-00380-SEP Doc. #: 1 Filed: 03/31/21 Page: 2 of 12 PageID #: 2




       4.      Based on information and belief, Mid-Rivers’ sole manager is James N. Gordon

who resides in Jacksonville, Florida.

       5.      As a result, Mid-Rivers is a citizen of the State of Florida.

       6.      This Complaint is submitted in accordance with Rule 57 and the Federal

Declaratory Judgment Act, codified at 28 U.S.C. Sections 2001 and 2201, in order to obtain a

declaration of the parties’ rights and/or obligations under a Contingent Agreement entered into

by Rehkemper and Mid-Rivers.

       7.      This Court has original jurisdiction over this matter under 28 U.S.C. § 1332(a),

because it is a civil action between residents and citizens of different states, and the amount in

controversy exceeds $75,000, exclusive of interest and costs.

       8.      Venue is proper in the United States District Court for the Eastern District of

Missouri under 28 U.S.C. § 1391(b)(1)-(2), and Local Rule 2.07(A)(1) and (B)(4), because Mid-

Rivers is a foreign entity registered to do business in the State of Missouri and a substantial part

of the events giving rise to this action took place within the Eastern District.

                                              FACTS

       9.      In March 2020, Rehkemper and Mid-Rivers began discussing Rehkemper

providing certain wood carpentry components and material to Mid-Rivers for use in its work on

the “Reserve at Mid-Rivers Apartment” project (the “Project”).

       10.     On or about March 5, 2020, Rehkemper submitted a 30-day proposal to Midwest

Diversified Development, providing an estimate for Rehkemper providing Wood Products to the

Project.

       11.     Soon thereafter, Mid-Rivers responded by sending Rehkemper a “Non-Binding

Letter of Intent and Authorization to Proceed” based upon the Rehkemper proposal.



                                                  2
14968281.v5
   Case: 4:21-cv-00380-SEP Doc. #: 1 Filed: 03/31/21 Page: 3 of 12 PageID #: 3




       12.     Notwithstanding its representation that the Project would begin in March 2020,

Mid-Rivers did not approve project initiation and, rather, postponed negotiations for six months.

       13.     In September 2020, Mid-Rivers again approached Rehkemper proposing the

parties enter into an agreement to complete all pre-panelized wood framing work on the Project

based on Rehkemper’s previously submitted proposal.

       14.     While Mid-Rivers’ proposed agreement referenced a delivery schedule as

“Exhibit D,” no schedule was attached or transmitted.

       15.     After reviewing Mid-Rivers’ proposed agreement, Rehkemper made revisions and

submitted the revised proposal back to Mid-Rivers for consideration.

       16.     Given Rehkemper’s ongoing concern with the significant delay it had already

experienced in project initiation and steeply rising lumber prices, Rehkemper remained adamant

that any agreement be contingent on a “mutually agreeable delivery schedule.”

       17.     On September 21, 2020, Mid-Rivers approved Rehkemper’s revised proposal (the

“Contingent Agreement”) and specifically initialed three provisions indicating the contractual

obligations would be contingent on a “mutually agreeable schedule”:




                                                3
14968281.v5
  Case: 4:21-cv-00380-SEP Doc. #: 1 Filed: 03/31/21 Page: 4 of 12 PageID #: 4




                                      4
14968281.v5
   Case: 4:21-cv-00380-SEP Doc. #: 1 Filed: 03/31/21 Page: 5 of 12 PageID #: 5




   A true and accurate copy of the Contingent Agreement is attached to this Complaint as

   Exhibit 1 and incorporated by reference as if fully set forth herein.

       18.     Notably, Exhibit D, where Mid-Rivers customarily attached a delivery schedule

with specific commencement and completion dates, was not included with the Contingent

Agreement.

       19.     The project schedule was intentionally omitted by Mid-Rivers from the

Contingent Agreement because Mid-Rivers was still not yet ready to proceed and could not

propose delivery schedule for Rehkemper’s consideration.

       20.     The only deadline set forth in the Contingent Agreement was that Rehkemper’s

“work is to be completed no later than March 25, 2022 (the Completion Date).” See Exhibit 1.

       21.     Thereafter, the parties began to negotiate the delivery schedule contingency,

exchanging proposals for certain commencement dates that attempted to account for the massive

economic impact that project delay had imposed on lumber prices.

       22.     Specifically, lumber prices from March 2020 (the date project initiation was

supposed to occur) to February 2021 (the date Mid-Rivers emerged and demanded immediate

delivery) had tripled:




                                                5
14968281.v5
   Case: 4:21-cv-00380-SEP Doc. #: 1 Filed: 03/31/21 Page: 6 of 12 PageID #: 6




       23.     On February 12, 2021, Rehkemper proposed a scheduled that would break

product delivery into two phases, the first to be performed at the original agreement rate and the

second to be pushed into the future at a rate to be negotiated by the parties.

       24.     That same day, Mid-Rivers rejected Rehkemper’s “two-phase” proposal, instead

demanding Rehkemper “confirm the contract will be honored” without proposing a delivery

schedule of its own. A true and accurate copy of Mid-Rivers’ February 12, 2021 letter is

attached hereto as Exhibit 2.

       25.     On February 19, 2021, Mid-Rivers wrote Rehkemper requesting it “provide us

with your proposed delivery dates for the [Project].”

       26.     On February 22, 2021, Rehkemper once again proposed the parties discuss a

mutually agreeable delivery schedule that addressed the significant material cost increases

attributable to Mid River’s initial and ongoing project delay. A true and accurate copy of

Rehkemper’s February 22, 2021 letter is attached hereto as Exhibit 3.

       27.     Once again, Mid-Rivers flatly rejected Rehkemper’s proposal.

       28.     On February 25, 2021, having exhausted all proposed alternatives, Rehkemper

submitted a “final proposal” to Mid-Rivers offering two delivery alternatives that would meet the

Contingent Agreement’s sole completion deadline. A true and accurate copy of Rehkemper’s

February 25, 2021 letter is attached hereto as Exhibit 4.

       29.     Pursuant to Rehkemper’s alternative #1, Rehkemper offered to meet Mid-Rivers’

expedited delivery scheduled in exchange for an equitable adjustment in price to reflect the

drastic increase in lumber costs plus a $700,000 good faith discount to be applied by Rehkemper

to Mid-Rivers’ overall cost.




                                                  6
14968281.v5
   Case: 4:21-cv-00380-SEP Doc. #: 1 Filed: 03/31/21 Page: 7 of 12 PageID #: 7




       30.     Pursuant to Rehkemper’s alternative #2, Rehkemper offered to maintain the

original price in exchange for delivery beginning on January 20, 2022 and completion by the

March 25, 2022 completion deadline.

       31.     Once again, Mid-Rivers rejected Rehkemper’s final proposals outright.

       32.     While Rehkemper subsequently met with Mid-Rivers to negotiate in person, the

parties were ultimately unable to reach an agreement on a mutually agreeable delivery schedule.

       33.     On March 12, 2021, the parties’ negotiations having failed, Rehkemper declared

the Contingent Agreement null and void.

                                            COUNT I

                                DECLARATORY JUDGMENT

       34.     Plaintiff incorporates, as if fully set forth herein, the allegations set forth in

paragraphs 1 through 33 of this Complaint as if full set forth herein.

       35.     A party interested in a written contract whose “rights, status or other legal

relations” are affected by said contract “may have determined any question of construction or

validity arising” under the contract. Mo. Rev. Stat. § 527.020.

       36.     Section 527.020 is typically construed as follows:

       [T]he court must be presented with: (1) a justiciable controversy that presents a
       real, substantial, presently-existing controversy admitting of specific relief, as
       distinguished from an advisory decree upon a purely hypothetical situation; (2) a
       plaintiff with a legally protectable interest at stake, ...; (3) a controversy ripe for
       judicial determination; and (4) an inadequate remedy at law.

Missouri State Conf. of Nat'l Ass'n for Advancement of Colored People v. State, 601 S.W.3d

241, 246 (Mo. 2020) (citing Mo. Soybean Ass'n v. Mo. Clean Water Comm'n, 102 S.W.3d 10, 25

(Mo. 2003)).

       37.     Specifically, when a party to a written contract seeks to determine the validity of

the contract and its interests therein through a prayer for declaratory judgment, “[t]hose
                                                 7
14968281.v5
   Case: 4:21-cv-00380-SEP Doc. #: 1 Filed: 03/31/21 Page: 8 of 12 PageID #: 8




allegations state a cause of action for declaratory judgment.” Mercantile Trust Co. v. Chase

Hotel, Inc., 510 S.W.2d 807 (Mo. Ct. App. 1974).

       38.      Notably, pursuant to Missouri Supreme Court Rule 87.03, “[a] contract may be

construed either before or after there has been a breach thereof.” Mo. R. Civ. P. 87.03.

       39.      A justiciable controversy is a “real, substantial, presently existing controversy

admitting of specific relief, as distinguished from an advisory decree upon a purely hypothetical

situation.” Mo. Soybean Ass'n, 102 S.W.3d at 26.

       40.      It is clear from the facts as stated above that there exists a present controversy

between the parties that is not merely hypothetical, but that is both real and substantial and in

want of specific relief in that Rehkemper and Mid-Rivers have conflicting views of the

enforceability of the Contingent Agreement.

       41.      Furthermore, Rehkemper has a legally protectable interest as it is a party to the

Contingent Agreement for which there is a dispute as to any future obligations.

       42.      This controversy is also ripe because an agreement cannot be reached by the

parties, resulting in Rehkemper alleging the Contingent Agreement is null, void, and of no legal

effect while Mid-Rivers is claiming the Contingent Agreement somehow constitutes a valid and

binding contract.

       43.      Finally, Rehkemper has no adequate remedy at law to resolve this dispute as Mid-

Rivers has refused to engage in meaningful negotiation with Rehkemper and claims that

Rehkemper has breached the Contingent Agreement.

             The Contingent Agreement Is Void As It Is Missing An Essential Term

       44.      Under Missouri law, a contract is comprised of the following essential elements:

“‘(1) competency of the parties to contract; (2) subject matter; (3) legal consideration; (4)



                                                 8
14968281.v5
   Case: 4:21-cv-00380-SEP Doc. #: 1 Filed: 03/31/21 Page: 9 of 12 PageID #: 9




mutuality of agreement; and (5) mutuality of obligation.’” Olathe Millwork Co. v. Dulin, 189

S.W.3d 199, 203 (Mo. Ct. App. 2006) (citing Bldg. Erection Servs. Co. v. Plastic Sales & Mfg.

Co., 163 S.W.3d 472, 477 (Mo. Ct. App. 2005)).

       45.       The fourth element, mutuality of agreement, requires the contracting parties have

“‘a mutuality of assent or a meeting of the minds to the essential terms.’” Id. (citing Ketcherside

v. McLane, 118 S.W.3d 631, 635 (Mo. Ct. App. 2003)).

       46.       Determining what is an “essential element” depends on the agreement and its

context, and also the subsequent conduct of the parties, including the dispute which arises and

the remedy sought.” Reitz v. Nationstar Mortg., LLC, 954 F. Supp. 2d 870, 887 (E.D. Mo. 2013)

(citing Olson v. Curators of the University of Missouri, et al., 381 S.W.3d 406, 412 (Mo. Ct.

App. 2012); Bryant v. Bryan Cave LLP, 400 S.W.3d 325, 341–42 (Mo. Ct. App. 2013)).

       47.       Under Missouri law, courts do not have the power to infer missing essential

terms. Bryant, 400 S.W.3d at 342.

       48.       Under Missouri law, no contract should be found “where the essential terms of

purported contract are reserved for future determination.” Reitz, 954 F. Supp. 2d at 887; accord

Gateway Exteriors, Inc. v. Suntide Homes, Inc., 882 S.W.2d 275, 279 (Mo. Ct. App. 1994)(“If

the parties have reserved the essential terms of the contract for future determination, there can be

no valid agreement.”)

       49.       Product delivery schedule is an essential term to any construction contract, as

without a project schedule the performing party’s future contractual obligations are indefinite

and uncertain.




                                                 9
14968281.v5
 Case: 4:21-cv-00380-SEP Doc. #: 1 Filed: 03/31/21 Page: 10 of 12 PageID #: 10




       50.       A delivery schedule determines a plethora of key construction considerations for

the performing party, including, but not limited to, the costs of the labor and materials being

provided.

       51.       In a multi-stage construction project, project schedules are an even more essential

term, allowing the performing party to balance the needs of multiple concurrent construction jobs

with their own pricing and supply requirements.

       52.       The Contingent Agreement is for a multi-stage project wherein Rehkemper would

provide all pre-panelized wood framing work for the Project before the Completion Date of

March 25, 2022.

       53.       The Contingent Agreement required Mid-Rivers and Rehkemper to attempt to

negotiate a mutually agreeable delivery schedule that would meet the March 25, 2022

completion deadline.

       54.       Mid-Rivers’ exclusion of a proposed schedule (e.g. Exhibit D) from its initial

proposal establishes that it was aware that the parties would reserve this essential contract term

for future determination.

       55.       Missouri law is clear that, where an essential term is reserved for future

determination, there can be no valid contract. See Reitz v. Nationstar Mortg., LLC, 954 F. Supp.

2d 870, 887 (E.D. Mo. 2013).

       56.       Because the Contingent Agreement lacks an essential term upon which the parties

have been unable to agree, it is not an enforceable contract under Missouri law and is, therefore,

null and void.




                                                 10
14968281.v5
 Case: 4:21-cv-00380-SEP Doc. #: 1 Filed: 03/31/21 Page: 11 of 12 PageID #: 11




 The Contingent Agreement Is Unenforceable Because A Condition Precent Is Unsatisfied

          57.   Under Missouri law, a condition precedent is “an act or event that must be

performed or occur after the contract has been formed, before the contract becomes effective.”

MECO Systems, Inc. v. Dancing Bear Entertainment, Inc., 42 S.W.3d 794, 803 (Mo. Ct. App.

2001) (citing Morgan v. City of Rolla, 947 S.W.2d 837, 840 (Mo. Ct. App. 1997)).

          58.   Importantly, a condition precedent “must be fulfilled before the duty to perform

an existing contract arises.” CitiMortgage, Inc. v. Equity Bank, N.A., 261 F.Supp.3d 942, 952

(E.D. Mo. 2017) (citing Lowery v. Air Support Intern, Inc., 982 S.W.2d 326, 329 (Mo. Ct. App.

1998)).

          59.   Although conditions precedent are disfavored, their existence in a contract can be

proven through either plain, unambiguous language or necessary implication. Id. (citing James

A. Brady & Co. v. Eno, 992 F.2d 964, 869 (8th Cir. 1993)).

          60.   If a contracting party has a duty to make the condition precedent occur, non-

occurrence of that condition breaches said duty. Lowery, 982 S.W.2d at 329 (citing Highland

Inns Corp. v. American Landmark Corp., 650 S.W.2d 667, 672 (Mo. Ct. App. 1997)).

          61.   To the extent this Court were to find the Contingent Agreement otherwise

enforceable, a condition precedent (e.g., mutually agreeable delivery schedule) has not been

satisfied and therefore the Contingent Agreement is not effective or enforceable against

Rehkemper.

          WHEREFORE, Rehkemper & Sons, Inc., respectfully requests this Court enter an Order

granting Rehkemper declaratory relief, reading and interpreting the Contingent Agreement,

declaring the Contingent Agreement as lacking an essential term and/or unfulfilled condition

precedent and therefore deeming the Contingent Agreement unenforceable, null and void,



                                                11
14968281.v5
 Case: 4:21-cv-00380-SEP Doc. #: 1 Filed: 03/31/21 Page: 12 of 12 PageID #: 12




declaring that Rehkemper owes no contractual duty to Mid-Rivers Development and

Construction LLC based on the null Contingent Agreement, and granting such other and further

relief as this Court deems just and proper under the circumstances.

                                     Respectfully Submitted,

                                     SANDBERG PHOENIX & von GONTARD P.C.


                                       By:   /s/M. Quinn Murphy
                                             M. Quinn Murphy, #53821MO
                                             Meredith M. Pitts, #69795MO
                                             600 Washington Avenue - 15th Floor
                                             St. Louis, MO 63101-1313
                                             314-231-3332
                                             314-241-7604 (Fax)
                                             qmurphy@sandbergphoenix.com
                                             mpitts@sandbergphoenix.com

                                             Attorneys for Plaintiff
                                             Rehkemper & Sons, Inc.




                                               12
14968281.v5
